Citation Nr: 0722131	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of VA treatment of a fractured 
right clavicle in July 2002 and July 2003.  

2.  Entitlement to service connection for vascular 
insufficiency of the left leg.

3.  Entitlement to a disability rating in excess of 10 
percent for instability of the right shoulder.

4.  Entitlement to a disability rating in excess of 10 
percent for chronic cystic acne.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002, September 2002, and July 
2003 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran also perfected an appeal involving entitlement to 
service connection for Gulf War syndrome and chronic fatigue 
syndrome in November 2003.  The veteran submitted a statement 
wherein he withdrew his appeal involving the issue of Gulf 
War syndrome in August 2004.  He also stated that he wanted 
to clarify the issue involving chronic fatigue syndrome.  The 
veteran now claimed that his chronic fatigue syndrome was 
secondary to his right shoulder and right clavicle problems, 
his chronic cystic acne, and vascular insufficiency.  

As a result of the veteran's actions, the issues involving 
service connection for Gulf War syndrome and chronic fatigue 
syndrome are withdrawn and are not for appellate review at 
this time.  See 38 C.F.R. § 20.204 (2006).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted a statement informing the RO that he 
was in receipt of Social Security Administration (SSA) 
disability benefits in August 2003.  The veteran also 
testified to this fact at his RO hearing in August 2004.  The 
administrative decision and medical records associated with 
his SSA claim must be obtained and associated with the claims 
folder.

The veteran has also submitted statements, and testified, 
regarding his receipt of vocational rehabilitation benefits.  
The veteran's vocational rehabilitation file must be obtained 
and associated with the claims folder.  

In regard to the veteran's claim for compensation under 
38 U.S.C.A. § 1151, he suffered a fractured right clavicle 
when he fell off of his bicycle in July 2002.  He received 
conservative treatment at the VA medical center (VAMC) in 
Tampa, Florida.  No surgery was felt to be necessary.  The 
veteran continued to complain of pain in his shoulder despite 
his treatment.

The veteran underwent a modified Mumford procedure at the Bay 
Pines VAMC in July 2003.  However, the veteran continued to 
experience problems with his right clavicle.  He had private 
evaluations at several facilities.  He was seen at the 
Cleveland Clinic in April 2004.  An assessment of signs of 
fracture dislocation of the acromioclavicular (AC) joint with 
secondary arthrosis, rotator cuff impingement, possible tear 
and some early adhesive capsulitis was provided.  

The veteran was also evaluated by S. R. Rozburch, M.D., at 
the Hospital for Special Surgery (HSS) in July 2004.  Dr. 
Rozburch said that the veteran had suffered a distal clavicle 
fracture combined with an AC joint dislocation and 
coracoclavicular ligament disruption.  He had two options for 
treatment - nonoperative treatment or surgical correction.  
The veteran was also said to have thoracic outlet syndrome.

The veteran submitted additional records from HSS that show 
that he had a right clavicle osteotomy, iliac crest bone 
graft, and open reduction, internal fixation performed in 
April 2005.  

The veteran has alleged that he received improper treatment 
of his fracture clavicle when the injury first occurred in 
July 2002.  He contends that VA failed to acknowledge his 
complaints and provide proper treatment.  He also contends 
that the July 2003 surgery worsened his condition.  

On remand, VA should obtain the veteran's signed consent form 
from the July 2003 surgery.  See 38 C.F.R. §§ 3.361(d)(ii), 
17.32(d) (2006).  

In regard to his varicose veins, the veteran maintains that 
he developed varicose veins in his left leg as a result of 
treatment received for a fracture of the fifth metatarsal of 
the left foot.  The veteran states that his lower left leg 
was in a cast on several occasions and that the casts were 
too tight and that he experienced numbness and loss of 
circulation as a result.  The veteran asserts that his 
varicose veins are a direct result of that treatment.  

A review of VA medical records show that the veteran 
underwent vein stripping in January 1998.  A discharge 
summary at that time recorded that the veteran said he first 
noticed his varicose veins approximately three years earlier.  
There are no VA or private treatment records that document 
the first post-service treatment for the varicose veins.  The 
veteran should be contacted for that information and the 
records obtained.

The RO obtained a VA medical opinion in regard to the 
varicose veins, based on a review of the veteran's claims 
folder and medical records, in April 2000.  The examiner 
reviewed the veteran's contentions on the basis of whether 
the fracture of the fifth metatarsal had any relationship to 
the veteran's development of varicose veins.  His conclusion 
was that there was no relationship between the two 
conditions.  However, the examiner was not asked to provide 
an opinion as to whether the treatment for the fractured 
metatarsal could have lead to the development of varicose 
veins in the left leg.

The veteran's service-connected disabilities involving the 
right shoulder and acne were last examined in August 2002 and 
January 2001, respectively.  The veteran was scheduled for VA 
examinations in March 2005 but he failed to report.  The 
veteran submitted a statement in July 2005 wherein he 
explained why he did not report for the examinations in March 
2005 and asked that he be rescheduled for the examinations.  
The RO later scheduled the veteran for a psychiatric 
examination, on two occasions, for an issue not on appeal.  
The veteran failed to report for those examinations.  

New examinations are required to properly assess the 
veteran's several claims.  The veteran's allegation of how he 
developed his varicose veins of the left leg must be 
addressed by a medical examiner.  The current status of the 
right shoulder disability also must be evaluated so that 
those symptoms attributable to the service-connected 
disability can be determined so that a proper disability 
rating can be assessed.  The Board notes that the RO assigned 
the veteran a temporary 100 percent rating under 38 C.F.R. 
§ 4.30 following the right shoulder surgery in April 2005.  
It is not clear what the basis was for this rating in light 
of the intercurrent injury.  Finally, the regulations used to 
evaluate disabilities of the skin were amended in August 
2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  A 
current examination is required to provide the necessary 
information for proper application of the change in 
regulations.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from November 2005 to the present.

It also appears that the veteran has filed a claim under the 
Federal Tort Claims Act for residuals of VA treatment of his 
fractured right clavicle.  The RO should attempt to obtain 
the disposition of that claim along with the underlying 
medical records and opinions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
consent form completed by the veteran in 
advance of the July 2003 surgery.  The RO 
should also attempt to obtain VA medical 
records pertaining to the veteran that 
are dated from November 2005 to the 
present.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits.  This should 
include the decision granting the 
benefits, as well as all of the medical 
records relied upon concerning that 
claim.  

3.  The veteran's VA vocational 
rehabilitation file should be obtained 
and associated with the claims folder.

4.  The disposition of the veteran's 
claim under the Federal Tort Claims Act 
should be obtained, through the 
appropriate channels, along with the 
underlying medical records and opinions.

5.  The veteran should be afforded an 
examination to evaluate his claim for 
service connection for varicose veins of 
the left leg.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  The examiner is advised that 
the veteran contends that his varicose 
veins were caused by treatment he 
received for the fracture of his fifth 
left metatarsal.  In particular, the 
veteran contends that the casting of his 
left lower extremity lead to the 
development of varicose veins in the left 
leg.  The examiner is asked to opine 
whether there is at least a 50 percent 
probability or greater that the varicose 
veins of the left leg were the result of 
treatment the veteran received in service 
for his fractured fifth metatarsal.   If 
not possible, the examiner should so 
state in the examination report.  The 
examiner must provide the rationale for 
any opinion given.

6.  The veteran should be afforded an 
examination to assess the current status 
of his service-connected instability of 
the right shoulder.  The examiner is 
requested to specifically identify those 
symptoms associated with the veteran's 
service-connected right shoulder 
disability from those associated with 
residuals of the fractured clavicle, if 
possible.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

7.  The veteran should also be afforded 
an examination to assess the current 
status of his service-connected recurrent 
acne.  Examination results consistent 
with the amended rating criteria are 
necessary in order to properly evaluate 
the veteran's level of disability. 

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues remaining 
on appeal.  The veteran's recurrent acne 
should be adjudicated using both the 
prior and amended regulations.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


